United States Court of Appeals
             for the Fifth Circuit                                   United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 26, 2022
                                No. 21-20270                           Lyle W. Cayce
                                                                            Clerk

United States of America,

                                          Plaintiff—Appellee/Cross-Appellant,

                                    versus

Brenda Rodriguez,

                                       Defendant—Appellant/Cross-Appellee.


               Appeal from the United States District Court
                    for the Southern District of Texas
                         USDC No. 4:17-CR-222


Before Richman, Chief Judge, and Ho and Engelhardt, Circuit
Judges.
Per Curiam:
       After a two-day jury trial, Brenda Rodriguez was convicted on one
count of conspiracy to commit healthcare fraud, in violation of 18 U.S.C. §
1349, and three counts of aiding and abetting healthcare fraud, in violation of
18 U.S.C. §§ 1347 and 2. Rodriguez contends that the evidence presented at
trial cannot sustain her conviction on each count, and she challenges the
legality of her 300-month sentence.
       “Our sufficiency review is highly deferential to the jury’s verdict. We
will reverse only if no rational jury could have found [Rodriguez] guilty
                                 No. 21-20270


beyond a reasonable doubt.” United States v. Mesquias, 29 F.4th 276, 279
(5th Cir. 2022). Accordingly, we must “accept any reasonable inferences
that support the verdict and resolve any conflict in the evidence in favor of
it.” United States v. Sanders, 952 F.3d 263, 273 (5th Cir. 2020).
       We affirm Rodriguez’s conviction on all counts. Rodriguez owned
and operated QC Medical Clinic. She conspired with Dr. John Ramirez—a
physician who worked at the clinic—and various home health agencies
(HHAs) to fraudulently bill Medicare for home health services that were not
properly authorized, not medically necessary, and, in some cases, not even
provided. As two insiders testified at trial, Rodriguez herself sold Ramirez’s
fraudulent home health certifications to HHAs, who in turn used those
certifications to bill Medicare. The government also presented evidence that
Rodriguez knew HHAs were paying marketers to recruit patients for home
health services—a telltale sign of fraud. United States v. Chikere, 751 F.
App’x 456, 458 (5th Cir. 2018). Rodriguez even promised to show an
undercover FBI agent how to make money by recruiting patients.
       Based on this evidence, a rational jury could have concluded that
Rodriguez knew about and willfully joined the conspiracy to commit
healthcare fraud. See United States v. Alaniz, 726 F.3d 586, 601 (5th Cir.
2013) (“Circumstantial evidence may establish the existence of a conspiracy,
as well as an individual’s voluntary participation in it.”) (quotations
omitted). And the same evidence is likewise sufficient to sustain Rodriguez’s
conviction on the three counts of aiding and abetting healthcare fraud.
Sanders, 952 F.3d at 278 (“Typically, the same evidence will support both a
conspiracy and an aiding and abetting conviction.”) (quotations omitted).
       We also affirm Rodriguez’s 300-month sentence.               Rodriguez
challenges her sentence on three grounds. First, she claims that the district
court committed legal error by sentencing her to consecutive terms. We




                                      2
                                 No. 21-20270


disagree. Because the statutory maximum for each count of conviction (120
months) is less than the total sentence imposed by the district court (300
months)—which itself is less than the presentence investigation report’s
(PSR) recommendation—the Sentencing Guidelines called for consecutive
sentences. See U.S.S.G. § 5G1.2(d).
       Second, Rodriguez claims that the district court imposed a
procedurally unreasonable sentence by failing to explain its sentence, by
ignoring the Sentencing Guidelines, and by applying a two-level abuse-of-
trust enhancement. As for her contention that the district court failed to
explain its sentence, Rodriguez did not object below, so our review is for plain
error. And Rodriguez has not shown that “further elaboration would have
resulted in a shorter sentence,” as required under plain-error review. United
States v. Horton, 993 F.3d 370, 379 (5th Cir. 2021). Nor is she correct that
the district court ignored the Sentencing Guidelines. The PSR calculated a
Guidelines range, and the district court adopted the PSR before departing
downward.
       Rodriguez objected below to the application of the abuse-of-trust
enhancement, and the district court did not affirmatively sustain her
objection.   Determining whether the enhancement applies requires “a
sophisticated factual determination that we review for clear error.” United
States v. Miller, 607 F.3d 144, 147–48 (5th Cir. 2010). “A factual finding is
not clearly erroneous as long as the finding is plausible in light of the record
as a whole.” United States v. Buck, 324 F.3d 786, 792 (5th Cir. 2003)
(quotations omitted). We find no clear error in applying the enhancement
here. See United States v. Read, 710 F.3d 219, 233 (5th Cir. 2012). Although
Rodriguez contends that she never billed Medicare for health services—and
thus was not in a position of trust vis-à-vis the program—the PSR states that
QC billed Medicare under the National Provider Identification number of Dr.
Ramirez. Rodriguez rejects, but makes no attempt to rebut, the PSR. See



                                       3
                                 No. 21-20270


United States v. Rodriguez, 558 F.3d 408, 412 (5th Cir. 2009) (“When a
district court relies on information in a PSR, the defendant bears the burden
of demonstrating that the information is unreliable or untrue.”) (quotations
omitted).
       Finally, Rodriguez claims that the district court imposed a
substantively unreasonable sentence. But our review of the substantive
reasonableness of a sentence is “highly deferential to the sentencing judge,”
and “[w]e presume that below-Guidelines sentences are substantively
reasonable.” United States v. Gozes-Wagner, 977 F.3d 323, 343 (5th Cir.
2020) (quotations omitted). Rodriguez has not rebutted that presumption
here, because she has not shown that her sentence fails to account for a
relevant factor, gives significant weight to an improper factor, or represents
a clear error of judgment in balancing the sentencing factors. Id. at 343–44.
       We now turn to the government’s cross-appeal. The government asks
us to vacate the district judge’s oral order that appears to permanently bar a
particular Assistant United States Attorney (AUSA) from appearing in his
courtroom. See Ueckert v. Guerra, _ F.4th _, No. 22-40263, 2022 WL
2300431, at *2 (5th Cir. Jun. 27, 2022) (recognizing that an oral order can
constitute an appealable final judgment).
       District courts have “inherent power to issue sanctions against
attorneys for bad faith conduct in litigation,” but “the threshold for the
imposition of such sanctions is high.” Kipps v. Caillier, 197 F.3d 765, 770 (5th
Cir. 1999). To impose sanctions under its inherent power, “a court must
make a specific finding that the attorney acted in bad faith.” Id. (quotations
omitted). Here, the district judge relied on his inherent power, but he did
not make a specific finding that the AUSA acted in bad faith. The district
judge therefore abused his discretion in categorically barring the AUSA from
all future proceedings in his courtroom as a sanction. See id.




                                       4
                                    No. 21-20270


                                       ***
       We affirm Rodriguez’s conviction and sentence, and we vacate the
district judge’s exclusion order.




                                         5
                                  No. 21-20270


James C. Ho, Circuit Judge, concurring:
       In a previous appeal in another case, the United States Attorney’s
Office for the Southern District of Texas brought to our attention certain
comments made by a federal district judge. See United States v. Swenson, 894
F.3d 677 (5th Cir. 2018). According to the USAO, the district judge belittled
a female Assistant United States Attorney based on her sex, stating: “It was
lot simpler when you guys wore dark suits, white shirts and navy ties. . . . We
didn’t let girls do it in the old days.” Id. at 681. Our court unanimously
agreed that “such comments are demeaning, inappropriate, and beneath the
dignity of a federal judge.” Id. at 681 n.3.
       Now fast forward to the present case: That same district judge issued
a verbal order from the bench, excluding that same AUSA from his
courtroom—not only in this case, but in all future cases as well. By all
accounts, the district judge issued the order to punish the AUSA for the
USAO’s appellate briefing in Swenson.
       The court today vacates that order. I concur.
       It is apparent from the transcript of the proceedings that the district
judge believes he has been falsely accused of discriminating against the
AUSA based on her sex. But be that as it may, it’s hard to imagine a less
persuasive way for a judge to rebut the charge that he discriminated against a
female attorney than by expelling her from his courtroom—not just in one
case, but in every case that she may bring for the rest of her career.




                                        6